Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about November 22, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree, attempted grand larceny in the fourth degree, attempted assault in the third degree, and menacing in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding as to attempted robbery in the second degree and attempted grand larceny in the fourth degree was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence established that appellant subdued the victim by choking him and then blocked an avenue of escape while two others attempted to take his property. The evidence warranted the conclusion that appellant’s actions were intended to assist his companions in taking the victim’s property (see Matter of Juan J., 81 NY2d 739 [1992]). Concur— Nardelli, J.P., Mazzarelli, Andrias, Marlow and Gonzalez, JJ.